     Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 1 of 7 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OI' AMERICA.                             Case No. 3: l8CV360

                       Plai   ntiff.



ONE HUNDRED SEVENTY-FIVE                               VERIFIED COMPLAINT FOR
THOUSAND, TWO HUNDRED                                  FORFEITURE IN REM
FIFTY.FIVE DOLLARS IN UNITED
STATES CURRENCY ($l 75,25s.00),

                       Defendant.




       Plaintiff, United States of America, by its undersigred counsel, alleges the following for

its action against the deiendant in accordance with Supplemental Rule G(2) ofthe Federal Rules

of Civil Procedure

                                       NATURE OF THE ACTION

        1.     This is a civil action in rem broltght to enlorce 21 U.S.C.   $ 881(a)(6),   which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value fumished
       or intended to be fumished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, a1l proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation oithis subchapter.

                                       THE DEFENDANTS IN RE]!I

       2.      The defendant is One Hundred Seventy-Five Thousand, Two Hundred Fifty-Five

Dollars in United States Currency ($175,255.00). on or about June 29, 201g, an ohio State

Highway Patrol rrooper seized the defendant. The Homeland Security Investigations (..HSI,,)
       Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 2 of 7 PAGEID #: 2




deposited the currency into an account, controlled by the U.S. Customs and Border Protection,

Fines, Penalties and Forfeiture Office, where it    will remain during the pendency ofthis action.

                                   JURISDICTION AND VENUE

         3.      Plaintiff brings this aclion in rem rn its own right to forfeit and condemn the

defendant pursuant       to 21 U.S.C. $ 881(a)(6). This Court          has jurisdiction over an action

commenced by the United States under 28 U.S.C. $ 1345 and over an action for forfeiture under

28 U.S.C. $ 13ss(a).

         4.      This Court has in rem jurisdiction over the defendant pursuant to 28 U.S.C.

$ 1355(bXlXA) because acts and omissions giving rise to the forfeiture occurred in the Southem

District of Ohio.

         5.      Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1XA) because acts

and omissions giving rise to the forfeiture occurred in the Southem District of Ohio and pursuant

to 28 U.S.C. $ 1395 because the defendant was found in the Southern District of Ohio.

                                     BASIS FOR FORFEITURE

         6.      The defendant is subject to forfeiture pursuant to 21 U.S.C.      Q   881(a)(6) because the

defendant represents property fumished or intended to be fumished by any person in exchange for

a   controlled substance, represents proceeds traceable to such an exchange, or was used or intended

to be used to facilitate any violation of   2l u.s.c.   $ 841 or a conspiracy to   commit such offense, in

violation of   2l U.S.C. S 846.

                                                 FACTS

         7.      on or about June 29,2018, ohio State Highway patrol Trooper Jason Barhorst

stopped a black Nissan Maxima (the "vehicle") on Intemtate 75 for following too closely
                                                                                        and              for
dark window     tint.   Trooper Barhorst identified the driver ofthe vehicle as Eric Eugene Johnson

                                                    2
     Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 3 of 7 PAGEID #: 3




("Johnson") upon reviewing his Ohio driver's license. Johnson consented to a pat down for

weapons. In response to Trooper Barhorst's question about his travels, Johnson stated that he

was coming from his barber shop at the mall and was headed to another barber shop at Miamisburg

Mall.     Johnson agreed to sit in Trooper Barhorst's patrol car.

        8.          Trooper Barhorst retumed to the vehicle to speak with the passenger and to review

the vehicle registration. The passenger stated that he did not have any identification but later

identified himself as Ronald E. Brown ("Brown"). As Brown nervously fumbled through the

paperwork ftom the glovebox, looking for the vehicle registration, Trooper Barhorst asked him

about their      travels. Brown   stated that they were going to buy barber supplies at a mall, but he   did

not know the name of the mall or the city where they were headed. After Brown provided the

registration to Trooper Barhorst, he agreed to a pat down for weapons and to sit in the patrol car

ofanother trooper who had arrived on the scene.

        9.          Trooper Barhorst retumed to his patrol car to conduct license checks, to review the

vehicle registration, and to request a criminal history check on Johnson. While waiting for the

retum on the criminal history check, Trooper Barhorst deployed his narcotic detection canine

around the exterior ofthe vehicle for a free air     sniff.   The certified, drug detection canine alerted

to the presence ofa narcotic odor emanating from the right front door seam.

          10.       Trooper Barhorst retumed to his patrol car to advise Johnson of his rights under

Miranda, and Johnson acknowledged that he understood his rights and had no questions on his

rights.     When questioned, Johnson denied that he had any narcotics or a large amount of United

States currency in the     vehicle.   Johnson stated that he was the primary driver ofthe vehicle since

2013.

        I   l.      Trooper Barhorst conducted a probable cause search of the vehicle with the

                                                      3
     Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 4 of 7 PAGEID #: 4




assistance   of another trooper and found a large bundle of one hundred dollar bills, which      was

separated into ten bundles with rubber bands, in the center        console. Trooper Barhorst     then

observed two shoeboxes on the back      seat. When Trooper Barhorst opened the shoeboxes, he

observed a large amount   ofUnited   States currency   in each   box.   The currency was bundled with

rubber bands, which is consistent with narcotics trafficking, and Trooper Barhorst estimated that

the shoeboxes contained over $100,000.00 in various      bill denominations.

       12.      Trooper Barhorst retumed to his patrol car and secured Johnson in handcuffs.

When Trooper Barhorst questioned Johnson about the large amount ofcurrency in his vehicle, he

denied any knowledge or ownership of the currency on the back seat; however, Johnson claimed

ownership ofthe currency located in the center console. Trooper Barhorst questioned Johnson

about the currency located on the back seat several times, but Johnson denied any knowledge or

ownership ofthe currency each time.

       I   3.   After Brown was advised of his rights under Miranda,he denied any knowledge or

ownership ofthe currency in the vehicle.

       14.      The currency was seized for   forfeiture. A count ofthe currency later detennined

that the currency seized from the center console totaled $10,000.00, the currency seized from the

two shoeboxes totaled $165.255.00, and together the amounts represent the defendant in this case.

Johnson and Brown were advised     ofthe seizure.

       15.      After confirming that the ftont window tint did not comply with the law, Trooper

Barhorst issued a waming to Johnson for following too closely and for the window tint violation.

Johnson and Brown were then released from the scene with the vehicle.

       16-      Narcotics trafficking is a cash business. As indicated below, the majority of the

seized currency was    in small denominations, which is consistent with street-level        narcotics

                                                 4
       Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 5 of 7 PAGEID #: 5




trafficking, as follows.

                 DENOMINATION                                           QUANTITY

 $   100                                                 515

 $s0                                                     308

 s20                                                     5,146

 $10                                                     .106


 $s                                                      262

 $1                                                      65



           17. A criminal     background check for Johnson indicates that in July 2003, he was

convicted oftrafficking in cocaine, and in August 2013, he was convicted ofpossession ofcocaine

and trafficking in marijuana.

           18.    After receiving the notice of forfeiture, Johnson contested the forfeiture of all the

seized currency, including the $165,255      fiom the shoeboxes of which he previously denied any

knowledge and ownership. Johnson now claims that all the currency is his "legal money."

           19.    By reason of the facts set forth herein, the defendant is properly condemned and

forfeited to the United States pursuant to   2l U.S.C. g 881(a)(6).

                                                   FOR RELIEF

           WHEREFORE, the plaintiff respectfully requests that:

           (a)    the Court find there is probable cause to believe that the defendant has been

forfeited to the United States pursuant to   2l   U.S.C. A ggl(a)(6);




                                                     5
     Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 6 of 7 PAGEID #: 6




       (b)       pursuant to Rule G(3)(b)(i), Supplemental Rules, the Court issue a warrant ofarrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order ofthe Court;

       (c)       the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert in conformity

with the law a statement of any interest they may have, including notice by publication on the

official govemment website, www.forfeiture.eov, for thirty consecutive days;

       (d)       the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

       (e)       the Court thereafter order the United States to dispose ofthe defendant as provided

by law; and

       (0        the Court award the United States all other reliefto which it is entitled, including

the costs   ofthis action.

                                                        Respectfully submitted,

                                                        BENJAMIN C. GLASSMAN
                                                        United States Attomey

                                                        s/Deborah D. Grimes
                                                        DEBORAH D. GRTMES (0078698)
                                                        Assistant United States Attomey
                                                        Attomey for Plaintiff
                                                        221 East Fourth Street, Suite 400
                                                        Cincinnati, Ohio 45202
                                                        (513) 684-3711 / Fax: (513) 684-638s
                                                        Deborah.Grimes @usdoj.gov




                                                   6
        Case: 3:18-cv-00360-TMR Doc #: 1 Filed: 11/01/18 Page: 7 of 7 PAGEID #: 7



                                                    Yl lillrlL;\   li()\
           I, Timoth)'J. wallace. hcrctrl rcril'r and clsclarc untler the penalty ol perjury that I am a

Special Agent        of Homeland Sccurirl'          Irrr   cstisations. Llnitcd Srates Depa(ment of Homeland

Security. that I have read the l'olcgoing Vclilicd ( ornpllint                 lir   l-'orf'eiture in rem and know the

contents thereof. and tltat the nlattcrs contairlcd in thc conrplaint are true to my own knowledge,

except those matters stated to be'alle-sctl ou iulbrmalion and bcliefand as to those matters, I believe

them to be lrue.

           The sources o1'nrv knorr   le,.l,.re   irntl inl'trrrnatitrrr and rhc grourds ol'mv belief are the   olficial

files and records ol the [Jnilcd Statcs. irrlbrmatiun supplied to me by otl]er law enforcement

officers, and my investigalion of tlris casr:.

           I   hereby veritj' and dcclale Lrntlcl rhe pcn lt)' ol'pcrjurr, that the fblegoing is true and

correct.




Dated      rc[tt     lrt
                                                                   II                WA'-LAC E.
                                                                   I   Jrrnreland Sccuritl' Investigations
                              Case: 3:18-cv-00360-TMR Doc #: 1-1 Filed: 11/01/18 Page: 1 of 1 PAGEID #: 8

rs14       (Rcv.06/r7)                                                                      cIvtl covER                                SHEET
Thc        civil covcr shecl and th€ rnformation contained hcrein neilh.r rcplacc nor supplcment thc fling and scrvlce of plcad in8s or olh(r papers as rEquired by lsw, except
         JS 44                                                                                                                                                                                                                                      as
prov ided by local rules of coun. Thls fom, approved by fic Jud ic ial Conference of lha United Slales in Scplembcr I 974, is required for lhc us€ of the Clerk of Coun for lhe
pupose ofinitialing rhe civildocket shr€t. (sEE INSTRUCTiONS ON NEXI PAGE OFrHB FORM-)

I. (a) PLAINTIFFS                                                                                                                       DEFENDANTS
United States of America                                                                                                              One Hundred Seventy-Five Thousand, Two Hundred Fifty-Five
                                                                                                                                      Dollars in United States Currency ($'175,255.00)
      (b)     County ofResidence ofFirsr Listed Plaintiff Montgomerv                                                                   County olResidcncc of firsr Listcd Defcndant Montgomery
                               (EYCEPTIN U.S PI,}IINTIFF CASES)                                                                                                           (IN U.S PLAINITFF CASES ONL|)
                                                                                                                                        NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED-

  (c) Aflomeys f/i,D xau E. Addzsr. an.t T.tephaa? Nn ber)                                                                               Aiorrcys ([ Kndn)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Saeet, Suite 400
Cincinnati, Ohio              45202
                                (513) 684-3711

II.      BASIS OF JURISDICTIONTp/*"," 'x n'on Bototty)                                                               trI. CITIZENSHIP OF PRJNCIPAL PARTIES rzaear'x"inon. R6tot ptointit
                                                                                                                              (Fo. D^c6iry Cos.r O"n                          o'tdo.BorlorDelendont)
0(   t     U.S.   Coucmnomr                O       3    Fedcnl Qucsrio.                                                                            PTT DEF                                 PTF DET
              Pl.i iF                                      (U-S-   Go\ttu'."t       Not a Pa y)                          C,rizo of This St.rc      Ot CI I Incdpo6rcd or Prircipal Phc. O.l O.l
                                                                                                                                                                                           ofBusincs L     This Stal.

O    2     U.S Goecrtu',.rt                O       4    Dv.rsity                                                           CitiEo ofAnoth.. St        t         O2           O 2lE6portld@dPircip.lPle.                                o5 05
                                                           (Iadiflte Ci,ienthip       olPa icti       heu   lll)                                                                           ofBuiinlss b Ano6.r Strt

                                                                                                                                                               03            O 3       F@i8n Nstim                                     o6           Cl6
                                                                                                                                r
IV. NATURE OF SUIT                                                                                                                                                           Click  here for: N                              Descri
               C(}NTRA("7                                                       'roR-I s                                        FORFF]ITI'RE/TENAI,TY                            BANKRUPT(]Y                        ()   IllER   ]


O I l0 L$rm..                                  PERSONAL INJURY                         PERSONAL INJURY                     0( 625 Dos R.latcd S.izm                   O   422 Appcal28 USC 158               O 375 Falsc Chim Act
O 120 Mfiin                               O    310     Aialuc                        O 165 P.rsonll Injury -                      of ttop.rty 2l USC E8l              O   421   \vifidElval                  O 376QuiTdtr(31USC
O    130   MillrAct                       O 315Airpl cMuct                                 Product Liabiliry               O 690 Othcr                                           28lJSa l5?                              3729(.))
O    lao N.gotiibl.     ItrshEa$                Lilbility                            O 157 Hcalth C&c/                                                                                                       O   400 Sr.t. R.lppo.iiqeht
O    150 Rccovcry      ofov.rpaymcnt      O 320 Asluh, Libcl&                                 Pba,m..uticsl                                                                PNOPERTY RI(:IITS                 O   410 Antitrusl
           lL Enforcacnt of tud8mnl                                                          P.6onal Lju,y                                                            O   820 Copltishts                     O   430 Buts ud Arlkins
O l5l      Mcdicrl! Acl                   O    130 F.dcnl         Employ.c'                   Product Lilbility                                                       O   830 Plr.nr                         O  450 Colmsc!
d    I   J2 Rccoecry   ofD.f.ultcd                     Liability                     O    366 Asbcslos PcBord                                                         O   E35 Par.at - Abbrcvitt.d           O  460 D.portation
                                          O l,l0 Muin.                                        hjuly   Mucr                                                                    N.v Drug Applicslio!           a, 470 Ri.k.t@r Infl@nc.d              {d
           (Exclud6    vdd$)              O 345 Mdin. Prcdu.t                               Liability                                                                 O   E{0 TmdGDdt(                                  CoEupt   Orguizllio6
O    153   Reov.ry ofov.rpayDlnt                       Liabil;ty                       Pf,RSONAL PROPERTY                                                                 SO'IAI, SB(-IINITY                 O   480    CMu.r         Crcdit
           ofYdsa!'s Ba.firs              O            V.hicl.
                                               350 Motor                             O    170 Od,cr   F.a'i                O    710   Flir Lltor Stalddds             o    HrA(r395tr)
                                                                                                                                                                          E6r
O    160   Sreliol&E'      Suirs          O lst MoI6 V.hicl.                         O    371 Tnnh    i! L.Ddi,8                                                      o    Bl&l( Lus (923)
                                                                                                                                                                          862                                O   E50    sdnicYcoorodnicJ
O    190   Orbd   Cdtnct                        Prcdu.r Lilbility                    O    180 Ot .r   PlEm.l               d    720 Labo./Meagcmcnt                   O    DIwCiDnYw (405(s))
                                                                                                                                                                          863                                            Exdt&gc
O    l9J   Cdtlcl Mucl Li.hility          O 360 Othd PcBodd                                   Prcpclty Dm!8.                                                          O 861SSID Titl. Xvl                    O   E90 Ottr.r Slsturory ActioN
O    196   ttehi*                                      Iojo,y                        O    3E5 Prop.rty Dan!8.              C, 740 Rlalway Labor Acr                   O 865RSl       (405(8))                O   E9l AgdcultrE l Acts
                                          O    352 Pcso,al         lljury   '                 Prcdud Liatiliry             a,   751   Fmily ad M.di@I                                                        O   E93    Frircdblilrl      Malcis
                                                       lYLdic.l   MalF.dcc                                                                                                                                   O   E95    Fr! don oflnforndioo
           REAL PROPERTY                           (]I\TI,RI{;IITS                    PRISONER PETITIONS                   O    790   Olhd Lator Litigtioo                 I'IiDERALTAX SI]ITS
O    210   Lud Cddcmation                 E    440 Ofi.r Civil fushlt                                                      O    791   EDdole RctiMml                  O   E70   Tax.s (U.S. Phintiff         O   E96    tubiudion
                                          O 441Voting                                O 463 AIcn DctEiuc.                              Incomc Sccuily A.t                         or D.fcrdanl)               O   899    Atuinistntivc Proc.de
r,   230   Rcni L.e & Ejetncnr            O 442 Enploymcnt                           O 5l0Moridsro v&atc                                                              O   871   IItS-Third Plrty                        AclRcvi.rv or Appcsl of
O    240   TorB ro Lmd                    O 441 HoBins/                                                                                                                          25 USC 7609                            Ag.bcy Dccisio,
O    245   Ton Product Liobility                       Accommodltions                O    530 GencBl                                                                                                         d   9J0 Colstituiionslity         of
O    290   All olh.r Rcll Prop..ty        O 445 Am.L VDis.bilitics - O                    535 D.ath Pcoalty                           IIIII'IGR,\'tION
                                                                                          O.h.r:                           O    462 Nrn!.liz.lion Applicatim
                                          O 446 AE.r VDis.biliti.s -                 t,   540 Muduus & oL\..               d    465 Oth.r lDnigBtiod
                                                       Orh.r                         O    550 Civil Rjdrs
                                          O 448 Edftstid                             O    555 Prim Condition
                                                                                     O    J60 Civil Dctaitre -




V. ORIGIN               rPl,*   -,   "x" tuo   e   Boro'b,
Xl Original O2
   Procceding
                                      Removed fiom                     ol           Remandcd       Aom              d4           or Cl 5 Transferred from
                                                                                                                           Reinstatcd                                                  O   6     Multidistrict             O 8 Multidistrict
                                      Slate Coun                                    App€llate      Coun                    Reopened      AnotherDistrict                                         Liligalion -                        Lirigarion,
                                                                                                                                                                                                 Tmnsfer                         Direct File
                                                   Cit€ lhe U.S. Civil Statute underwhich                   yolare filing(Do          not   cit jntirtli.fortt stah   s         tqt.th!6it)
                                                         rfeiture           ursua                                  881 a
VI.       CAUSE OF ACTION                          Brief descriplion of cause:
                                                   Forfeiture
VII.        REQUESTED IN                           B     CHECK IF THIS IS A CLAss                      ACTIoN                   DEi\IAND        S                                  CHECK YES only ifdemanded in complaint
            COMPLAINT:                                   UNDER RULE 23. F.R Cv P
                                                                                                                                                                                   JURYDEMAND:                     C,    Yes          ENo
VIII.       RELATED CASE(S)
            TF ANY                                                                   JUDGE                                                                                I]OCKIT NUMBER
DATE                                                                                      SIGNATURE OF A                    YOF

FOR                           LY

     RECEIPT I/                       AIIIOLNT                                               APPLYINC IFP                                             JUDGE                                     MAC. JUDCE
               Case: 3:18-cv-00360-TMR Doc #: 1-2 Filed: 11/01/18 Page: 1 of 2 PAGEID #: 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 3:18CV360
                                                                      )
  ONE HUNDRED SEVENTY-FIVE THOUSAND,                                  )
TWO HUNDRED FIFTY-FIVE DOLLARS IN UNITED                              )
      STATES CURRENCY ($175,255.00)                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ONE HUNDRED SEVENTY-FIVE THOUSAND, TWO HUNDRED FIFTY-FIVE
                                           DOLLARS IN UNITED STATES CURRENCY ($175,255.00)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah D. Grimes
                                           Assistant United States Attorney
                                           221 East Fourth Street, Suite 400
                                           Cincinnati, Ohio 45202



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
               Case: 3:18-cv-00360-TMR Doc #: 1-2 Filed: 11/01/18 Page: 2 of 2 PAGEID #: 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:18CV360

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
